STEWART, C. J.,
Dissenting. — I am unable to agree with the majority opinion either in its reasoning or conclusion. The question under consideration arises out of a motion to set aside a default judgment. The appellant, the Orchard Land Company, is a domestic corporation organized under the laws of the state of Idaho. The plaintiff in the trial court commenced an action to quiet title. Summons was is*224sued in said cause and placed in the hands of the sheriff. The sheriff made a return as follows:
“I hereby certify that I received the within summons on the 24th day of September, 1909; that defendant is a corporation, and that its principal place of business and principal business office is at Orchard, Ada County, Idaho; that the President, Secretary, Treasurer and Managing Agent of said corporation have, and each of them has, removed from and ceased to be a resident of the State of Idaho, and that they have and each of them has been absent from the State of Idaho for more than five years last past, and that none of said persons have been in the State of Idaho for more than thirty days immediately preceding the commencement of this action.
“That defendant has not at this time, and has not had for more than five years last past, an office or place of business at said Orchard or in any other place in said Ada County, Idaho,' or in the State of Idaho, and has not had during said time any representative in said state upon whom service could be had.
“That, on ascertaining said above mentioned facts, I made service on the said defendant, The Orchard Land Company, Limited, by delivering to ¥m. L. Cuddy, Esq., Auditor of said Ada County, State of Idaho, at his office in the Courthouse Building of said Ada County, at Boise City in said County and State, during office hours, on the 25th day of September, 1909, a copy of said summons, together with a copy of the complaint in said action attached to said copy of summons. JAS. A. BENNETT,
“Sheriff of Ada County, Idaho.”
Upon the hearing of the motion to open the default and permit the defendant to answer, an affidavit was filed by Edgar Wilson, who swore that he was attorney for the defendant, and “that neither the president or other head of said corporation, the defendant in the above-entitled cause, or the secretary, cashier or managing agent thereof, is now within the state of Idaho, and for that reason affiant, as attorney for said corporation makes this affidavit, and the facts *225herein stated are within the knowledge of affiant .... that summons was issued on said complaint on said 24th day of September, 1909, but that no service of said summons or said complaint in said action has been personally had on the defendant, and said defendant has not been at any time since the commencement of said action personally served with summons or with process of any kind therein, nor has service thereof been had on defendant, by publication or otherwise, nor has defendant at any time since the commencement of said action ever received a copy of the summons issued therein or a copy of the complaint therein, or in any way been informed or advised of the nature of said action or proceeding against it until long after the default of the defendant had been entered .... and filed therein.”
Then follow statements in the affidavit as to the entering of judgment and that the defendant has a meritorious defense, and that he as counsel has advised the defendant that it has a meritorious defense, and accompanying such affidavit an answer and cross-complaint was tendered.
Upon the return thus made by the sheriff and the affidavit of Mr. Wilson, the trial court declined to set aside the default.
The reasons urged by appellant upon this appeal are, first, that a defendant in an action may apply for relief against his default and to answer at any time within one year after the rendition of judgment against such defendant, where the summons in the action has not been personally served upon the defendant; second, that in this case the record shows that the service made upon the defendant was not a personal service; therefore the defendant was entitled to file an answer in said case upon such terms as may be just.
The first proposition is conceded in this case, both in the argument and in the majority opinion. The second, however, is one of great importance and should have serious consideration. There was no dispute before the trial court upon the facts as to the service made in this case. The appellant corporation is a domestic corporation. At the time service was made all the officers of the company had left the state and *226had remained out of the state for a period of more than five years. This corporation during all of this period of time was the owner of more than four thousand acres of land, and during that five years there was no officer or agent of the company within the state of Idaho, neither did such corporation or its officers look after or care for its property or pay the taxes upon the property described in the complaint. At the time service was made there was no officer or agent representing the company within the state. There was no person upon whom service of process could be made except the agent created and appointed by the laws of this state; that is, the county auditor. A corporation has no body or identity upon whom service can personally be made, but personal service may be made as provided by the statute, and it is so admitted in the majority opinion, by service upon a representative of such corporation, to wit, “president, or other head of the corporation, secretary, cashier or managing agent, and in the absence from the state of such president or other head of the corporation, secretary, cashier or managing agent thereof”; then the statute designates an agent or representative of such corporation and provides that service may be made upon such agent, to wit, the auditor of the county in which the principal office of such corporation is located, “in the same manner and with the same effect as though service had been made upon any of the above-mentioned officers or agents of such company.” Thus the statute specifically says that service upon the eounty auditor may be made in the same manner and has the same effect as though made upon any of the officers named by the corporation. This language of the statute, to my mind, is plain and explicit and needs no construction; it construes itself and is a positive provision, and constitutes the auditor the agent of the corporation and makes the service upon such auditor of the same effect and to have the same consequence and results as service upon the officers or agents appointed by the company itself. The majority opinion says that service upon the officers has the same effect under the statute as personal service, and “has the same effect as personal service so far as all future proceedings in *227the action are concerned in regard to the trial of the case and entry of judgment.”
I do not believe that this court has the power or authority to insert in the statute now under consideration the language set out in the majority opinion, and italicized as above. If the legislature had seen fit to insert this provision in the statute, that would have been done, but the legislature used such language as they no doubt intended, and the language itself is clear and explicit and says that such service has the same effect as though made upon the officers appointed by the company. Now, a summons is for the purpose of commanding the defendant, through the office of the person serving such notice, that such defendant has been sued, and that the defendant is required to appear in court and to answer the complaint made against him on a day named. The majority opinion holds that summons served upon the appellant by the delivery to the county auditor required the said appellant to appear in court and answer the complaint filed against it in the same manner and at the same time that a summons would have required had service been made upon any of the officers of such corporation. That is all that the summons is intended to do, and such notice gave the court jurisdiction of the corporation as fully and as completely as though made upon the officers of the company. It was no different notice, and the appellant was required to do and did do all that a defendant would be required to do or could do under notice of summons served upon the officers of the corporation, and the statute makes no distinction or discrimination or grants advantages to one corporation and not to another. Under the law announced in the majority opinion a corporation upon whom service has been made by delivering a copy of the complaint and summons to the officers of the corporation may apply to set aside a default upon showing cause, any time within six months after the close of the term. A corporation having an agent within the state, or officer within the state, and which submits to the laws of the state, is given six months after the close of the term to apply for relief against a default judgment, while the opinion gives an outlaw cor*228poration that has abandoned the state and refuses to comply with, or subject itself to, the laws of this state, by not appointing an agent or providing for service upon some officer of the corporation, a year. The statute does not contemplate any such discrimination, in my opinion.
Let us go a little further. Supposing there are two corporations engaged in some business enterprise, both of which are organized under the laws of the state and have officials residing within the state; these two corporations incur large indebtedness and are unable to meet these obligations; they cannot pay their employees nr pay for the supplies that have been furnished them in maintaining such corporations in carrying on their business. Creditors begin proceedings against the two corporations. Oné corporation has officers upon whom summons may be served in such action, and is limited by the court to six months after the close of the term of court in which it may apply for relief against such default, where good cause is shown. The other corporation has no officers or agents in the state and has withdrawn from the state, but service is made upon the agent appointed by the laws of the state. The service upon both corporations requires answer to be made within the same time and in the same manner. The creditors of both corporations in their proceedings obtain judgment, and the statute says that the service of summons in both instances has the same effect. Still, the»majority opinion says that the first corporation may move to set aside such default and ask leave to answer upon proper showing made within six months from the date of the close of the term, while the second corporation may apply for the same relief and shall have one year from the date of the judgment to make such application. Thus corporations are put in separate classes and the rights of creditors are put in different classes and corporations are given different rights. The first corporation has obeyed and complied with the laws of the state; the latter corporation has disregarded the laws of the state, yet it is given greater rights. I cannot concur in such technical, and to my mind unwarranted, construction of the statute. To reach this conclusion it has become necessary for *229the court to read into the statute provisions which are not there found. The statute is plain and certain and needs no construction or judicial amendment.
Section 4229 also provides that a showing must be made upon a motion to set aside a default, and that from such showing it must appear that such default was the result of “mistake, inadvertence, surprise or excusable neglect.” In this case there is no attempt to show any reason or excuse why such corporation withdrew its officers from the state or why an agent was not designated within the state upon whom service might be made which was “equivalent” to service upon its officers. The appellant corporation certainly ought not to be excused for any mistake under the laws of the state of Idaho, and it knew our statutory provisions and cannot be excused for the mistake of withdrawing its officers from the jurisdiction of the courts of the state. There is nothing to show any inadvertence or that anything was overlooked by the corporation, because they were cautious enough to take out of the state all officers of the corporation and make it necessary for the state to appoint an agent for them upon whom process might be served. They certainly were not surprised by the default being taken, because with the property interest the corporation held within the state we would suppose that the company would take enough interest in the same to have appointed or designated somebody to look after such interests and to see that the company in some way contributed its share to the expenses of the state in looking after the appellant’s property.
No reasons are given or excuses offered why officers of the appellant company left the state, for they certainly could not have anticipated that by so doing the courts of this state would give them privileges and advantages not enjoyed by other corporations. The majority opinion, however, holds that the judgment in this case should be reversed and that the trial court should pass upon the other questions in the ease. The motion to set aside the default and permit answer required two things to be done: First, that the application, according to the majority opinion, might be made within a *230year from the judgment; second, that sufficient cause should be shown. If both of these matters were required to be presented to the trial court upon the motion, and the court overruled the motion, it follows that if the court was correct in overruling said motion, the court should not reverse the judgment for the reason that the trial court had given the wrong reason for his answer in denying the motion. The trial court is not required to give his reason for deciding matters; if his ruling on the whole is correct, this court will not reverse the trial court, and that has been the rule established under all appeals in this court. The majority opinion sends this case back and requires the trial court to pass upon other questions which were involved in the motion now under consideration, and which might have been included in the reason given by the trial court, but he did not do so, and the fact that he gave a wrong reason is not reversible error. The sufficiency of the showing is argued upon this appeal, and all of the facts appear to be given in the affidavit filed by appellant’s counsel, and if all these facts were before the trial court and constituted one of the essential parts of the motion and that court overruled the motion, the question was necessarily passed upon by the trial judge in passing upon the motion, and these facts being presented to this court, it could serve no purpose in sending this case back and requiring the trial court to pass upon the question again, which might result in another appeal presenting the identical matter before this court which ought to be passed upon in this appeal.